 1   LYNN V. RIVERA, ESQ.
     NEVADA BAR NO. 6797
 2   BURNHAM BROWN
     A Professional Law Corporation
 3   200 S. Virginia Street, 8th Floor
     Reno, Nevada 89501
 4   ---
     Telephone:     (775) 398-3065
 5   Facsimile:     (877) 648-5288
     Email:         lrivera@burnhambrown.com
 6
     Attorneys for Defendant
 7   HOME DEPOT U.S.A., INC.
 8

 9

10                                 UNITED STATES DISTRICT COURT

11                                       DISTRICT OF NEVADA

12   PAUL PARTON, individually,                             Case No. 2:20-cv-01404 JCM-EJY

13                  Plaintiff,
                                                            STIPULATED DISCOVERY PLAN
14   v.                                                     AND SCHEDULING ORDER IN
                                                            COMPLIANCE WITH LR 26-1(b) TO
15   HOME DEPOT U.S.A., INC., a foreign                     EXTEND EXPERT DISCLOSURE
     corporation; DOES 1 through 10; and ROE                DEADLINES
16   ENTITIES 11 through 20, inclusive jointly              (third request)
     and severally,
17
                    Defendants.
18

19
            Plaintiff PAUL PARTON and Defendant HOME DEPOT U.S.A., INC. (“Home Depot”)
20
     by and through their attorneys of record hereby jointly stipulate and respectfully request this
21
     Honorable Court order a continuance of the discovery deadlines for ninety (90 days) pursuant to
22
     FRCP 26 and Local Rule 26-1.
23
            1.      Discovery completed: To date, the Parties have exchanged Initial Disclosures, written
24
     discovery, conducted the deposition and the IME of the Plaintiff. The Parties have been working
25
     diligently to review Plaintiff’s medical records which are very voluminous and given Plaintiff’s
26
     ongoing treatment additional time is needed to obtain additional medical records from ten facilities
27
     that were only recently discovered. Plaintiff continues to treat and had recent surgery to his thoracic
28
                                             1
      STIPULATED DISCOVERY PLAN AND SCHEDULING ORDER IN                           No. 2:20-cv-01404 JCM-
      COMPLIANCE WITH LR 26-1(b) TO EXTEND EXPERT DISCLOSURE                      EJY
      DEADLINES (third request)
 1   spine.

 2            2.       Discovery remaining to be completed: The Parties intend to engaged in informal

 3   settlement negotiations and/or mediation, summarize the additional medical records upon receipt and,

 4   if unable to resolve, depose Plaintiff’s numerous medical treatment providers, and conduct the

 5   depositions of the a person most knowledgeable of the Home Depot. Finally, Plaintiff has requested

 6   a site inspection of the subject premises.

 7            3.       Description of why remaining discovery has not been completed within the time

 8   limits previously set by the Court: The Parties have good cause for the 90 day extension of the

 9   discovery deadlines because the medical records in this case are incredibly voluminous. Plaintiff

10   alleges over $735,000 in past medical damages, just had a third spinal surgery, and has a very

11   extensive pre-existing medical history and medical records are still outstanding. Therefore, an

12   additional extension of time is needed to assess the medical condition of the Plaintiff, conduct a

13   second deposition of the Plaintiff, and afford the Parties additional time to engage in informal

14   settlement negotiations and/or mediation.

15            4.       Proposed schedule for completing all remaining discovery: Based on the foregoing,

16   the Parties respectfully request that the Court grant their joint request to extend the expert discovery

17   deadlines, as follows:

18                                                           Current Dates               Proposed Dates

19    Last day to make initial expert disclosures              5/31/2021                 8/30/2021
20    Last day to make rebuttal expert disclosures             6/28/2021                 9/27/2021
21    Discovery Cut-Off                                        7/26/2021                 10/25/2021
22    Dispositive Motions                                      8/23/2021                 11/22/2021
23    Pretrial Order                                           9/22/2021                 12/21/2021
24            Pursuant to Local Rule 26-4, this Stipulation was agreed to 21 days before the pending
25   deadline.
26   ///
27   ///
28
                                             2
      STIPULATED DISCOVERY PLAN AND SCHEDULING ORDER IN                            No. 2:20-cv-01404 JCM-
      COMPLIANCE WITH LR 26-1(b) TO EXTEND EXPERT DISCLOSURE                       EJY
      DEADLINES (third request)
 1   IT IS SO STIPULATED.

 2
     DATED: May 10, 2021                              DAVID BOEHRER LAW FIRM
 3

 4                                                By /s/ Travis J. Rich
 5                                                   TRAVIS J. RICH
                                                     Attorneys for Plaintiff
 6                                                   PAUL PARTON

 7

 8   DATED: May 10, 2021                              BURNHAM BROWN

 9
                                                  By /s/ Lynn V. Rivera
10
                                                     LYNN V. RIVERA
11                                                   Attorneys for Defendant
                                                     HOME DEPOT U.S.A., INC.
12

13

14                                       [PROPOSED] ORDER
15
            Upon consideration of the Parties’ Stipulation and having found good cause exists, the
16
     Court rules as follows: the parties’ request to continue the expert discovery deadlines by 90
17
     days, with proposed dates set forth above, is granted.
18
            IT IS SO ORDERED.
19

20
     DATE: May 10, 2021
21

22                                         _______________________________________________
                                           UNITED STATES MAGISTRATE JUDGE
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
                                             3
      STIPULATED DISCOVERY PLAN AND SCHEDULING ORDER IN                        No. 2:20-cv-01404 JCM-
      COMPLIANCE WITH LR 26-1(b) TO EXTEND EXPERT DISCLOSURE                   EJY
      DEADLINES (third request)
